Citation Nr: 1736138	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-00 060A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for chest pain, claimed as secondary to depressive disorder with generalized anxiety. 

2. Entitlement to service connection for diabetes mellitus, claimed as secondary to depressive disorder with generalized anxiety.

3. Entitlement to a disability rating greater than 30 percent for depressive disorder with generalized anxiety prior to May 6, 2013, and greater than 70 percent subsequent to May 6, 2013.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983.

These matters come before the Board of Veterans Appeals (Board) from an August 2005 rating decision.  

The Veteran provided sworn testimony during a videoconference hearing in November 2012 before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the claims file.

These claims have a long procedural history and have been remanded previously.  Most recently, in July 2016, the Board remanded the issues on appeal for additional development.  The Board finds that the requested development was accomplished adequately as to the depressive disorder and chest pain claims.  The RO obtained the outstanding VA treatment records as instructed by the remand.  The RO also made reasonable efforts to obtain the Veteran's private hospitalization records as instructed by the remand, but he failed to respond to an August 2016 letter requesting a release.  Regarding the chest pain claim, the record shows that the Veteran failed to "R.S.V.P." for his VA heart conditions examination, which was requested in August 2016 pursuant to the July 2016 remand.  As no good cause has been shown, the Board will proceed to adjudicate the chest pain claim based on the evidence of record.  38 C.F.R. § 3.655 (2016).

However, the Board finds that the RO did not substantially comply with the July 2016 remand of the diabetes mellitus claim because, as discussed below, the requested development of that claim was not completed adequately.  Thus, that issue must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the Board's July 2016 remand, while the case previously had been in remand status, the disability rating assigned to the Veteran's depressive disorder was increased to 70 percent, effective May 6, 2013.  Additionally, in an October 2014 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective May 6, 2013.  In a November 2016 rating decision, the RO discontinued TDIU effective December 1, 2016 due to the Veteran's failure to complete and return a VA Form 21-4140 (Employment Questionnaire).  However, in January 2017, the Veteran submitted a completed form.  Accordingly, in a February 2017 rating decision, the RO continued TDIU effective December 1, 2016.  The Veteran did not challenge any aspect of those decisions.  Accordingly, the issue of entitlement to TDIU is not before the Board at this time.  

The Veteran submitted additional evidence after the September 2016 Supplemental Statement of the Case (SSOC).  However, in September 2016, the Veteran waived AOJ review of such evidence.  Therefore, the Board may properly consider such evidence and proceed with a decision.  38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for diabetes mellitus, claimed as secondary to depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1. The Veteran's chest pain is not the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected depressive disorder with generalized anxiety.

2. For the period prior to May 6, 2013, the Veteran's service-connected depressive disorder with generalized anxiety was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to reported symptoms such as: depressed mood; anxiety; sleep impairment; occasional thoughts of suicide with no plan or intent; inconsistent, vague auditory and visual hallucinations that generally were controlled with medication compliance and treatment; exaggerated symptoms as shown by invalid psychometric testing results; inconsistent medication compliance; and positive family relationships.

3. For the period from May 6, 2013, the Veteran's service-connected depressive disorder with generalized anxiety was manifested by no more than occupational and social impairment with deficiencies in most areas due to reported symptoms such as: social isolation; isolated instances of suicidal ideation that generally were controlled with medication compliance and treatment; inconsistent, vague auditory and visual hallucinations that generally were controlled with medication compliance and treatment; exaggerated depressive symptoms as shown by discrepancies between psychometric testing results and contemporaneous treatment records; inconsistent medication compliance; and the ability to function socially.


CONCLUSIONS OF LAW

1. The criteria for service connection for chest pain, claimed as secondary to depressive disorder with generalized anxiety, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for a disability rating in excess of 30 percent for service-connected depressive disorder with generalized anxiety for the period prior to May 6, 2013, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (Diagnostic Code 9400-9434) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Service Connection for Chest Pain

The Veteran seeks service connection for chest pain, claimed as secondary to depressive disorder.  Specifically, he asserted in an April 2005 statement that he had gone to the hospital a few times within the prior twelve months due to frequent chest pains resulting from anxiety and panic attacks.  He also contended in his May 2006 notice of disagreement that doctors told him that this condition is related to his service-connected anxiety disorder.  Moreover, he testified during the November 2012 hearing that he has had chest pain since service.

Pertinent regulations for consideration were provided to the Veteran in the November 2009 statement of the case and will not be repeated here.  

After a full review of the record, the Board finds that the claim must be denied.  The Board notes that, while pain in of itself cannot be service-connected, the Veteran was diagnosed with borderline cardiomegaly in February 2005 based on chest imaging.  However, the necessary legal elements of an in-service incurrence and a nexus linking this condition to service, or alternatively, a relationship between this condition and his service-connected psychiatric conditions, are absent in this case.  

Initially, the Veteran has not been diagnosed with a heart or other condition relating to his chest pain to which the chronic disease presumption applies, so he is not entitled to service connection under that theory.  See 38 C.F.R. § 3.309(a).  

Nor is the Veteran entitled to service connection for this condition on a direct basis because the most competent, credible medical evidence of record shows that this condition was not incurred in or related to service.  The Veteran's April 1983 separation report of medical examination found his heart and vascular system were both normal, and also found his abdomen and viscera were normal.  Although the Veteran reported "yes" to an inquiry regarding chest pain or pressure in his April 1983 separation report of medical history, and the physician's summary noted that he reported chest pain when sleeping one to two weeks ago, this report was internally inconsistent.  Indeed, the same document shows that he also reported "no" to inquiries regarding heart trouble, "palpitation or pounding heart," and stomach trouble.  

Furthermore, the Board does not find these contemporaneous reports during service of chest pain to be credible because military medical providers persuasively cast doubt on his credibility.  A November 1982 service treatment record noted the Veteran's complaint about mess hall food and his statement that he was unable to eat it.  The provider noted no problems at that time, and competently and persuasively stated, "It is my opinion that [he] just wants to try to get [separate rations]."  Likewise, a December 1982 service treatment record noted complaints of indigestion for two months, especially after eating mess hall food.  The Veteran claimed intolerance to the mess hall food and requested separate rations.  The provider found there was no basis to justify separate rations and the Veteran was sent to return for duty.  In light of these credibility issues, the Board affords more weight to the objective, competent, negative findings in the April 1983 separation report of medical examination than to the Veteran's April 1983 contemporaneous lay reports regarding chest pain in his separation report of medical history.  Therefore, the Board finds that the weight of the most credible evidence shows no incurrence of a condition responsible for chest pain during service.

The Board also finds that, even if the Board were to concede the in-service incurrence of chest pain, the weight of the most probative, persuasive evidence does not link that symptom to service.  The earliest documented complaints or treatment of chest pain after service are from early 2005, more than two decades after separation, and at that time no treating providers opined that his chest pain was related to service in any way.  

To the extent that the Veteran contends that he has had chest pain since service, the Board does not find such statements credible.  The earliest documented complaints of chest pain from early 2005 noted no report by the Veteran of a history of chest pain since service.  He also inconsistently has reported chest pain to various providers since service.  For example, a June 2015 VA treatment record shows he denied chest pain.

To the extent that the Veteran suggests that his current chest pain is related to service, the Veteran is not competent to opine regarding the etiology of that condition (which at various times he has characterized as either a result of GERD or a cardiac condition).  Such complex medical conditions are not susceptible to lay opinions on etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the necessary legal element of an in-service disease or injury and a causal relationship between his chest pain and service are absent in this case.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran primarily contends that his chest pain is secondary to his service-connected psychiatric disability.  The Board finds that in this case, the weight of the most probative, persuasive medical evidence of record does not support this theory.  

The Board affords great probative value to the two November 2013 VA medical opinions.  The examiners' conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The November 14, 2013 VA examiner was unable to provide an opinion as to whether the Veteran's claimed chest pain is secondary to or aggravated by his depressive disorder with generalized anxiety without resorting to mere speculation.  The examiner noted that the Veteran claimed that he gets chest pain associated with his depressive disorder and generalized anxiety.  The examiner noted this theory was plausible, citing relevant clinical literature, and also acknowledged that chest pain is common in patients without cardiac causes for that symptom.  However, the examiner accurately noted that the Veteran inconsistently reported chest pain, citing primary care VA treatment records in which he had denied that symptom, in contrast with the July 2003 VA psychiatric examination when he reported severe, ongoing chest pain and a prior "heart attack."  (The Board observes that this VA examiner noted that a more thorough evaluation of the nature of the Veteran's chest pain claimed to be caused by his depressive disorder with generalized anxiety was needed.  However, as discussed in the Introduction, the Board may proceed with a decision based on the evidence of the record because the Veteran failed to show good cause for his failure to "R.S.V.P." to the cardiology VA examination scheduled in August 2016.)

The November 26, 2013 VA examiner competently and persuasively found that it was less likely that the Veteran's depressive disorder caused or aggravated his chest pain.  The examiner explained that the Veteran's "chest pain" appeared to be mid-sternal chest pain with associated heartburn, citing January 2005 VA treatment notes.  The examiner explained that the Veteran was seen for this in a private emergency room in January 2005 and then at a VA facility.  At that time a cardiac cause of the chest pain was ruled out.  The Veteran had described the effect of his pain medication as the cause of his pain and heart burn, and he stated that he took antacids to treat those symptoms.  The examiner explained that the Veteran's back pain medication could reduce gastric emptying and reduce intestinal motitlity, causing gastroduodenal reflux.  Therefore, the examiner competently and persuasively concluded that the Veteran's chest pain appeared to be related to GERD precipitated by the effect of a pain prescription taken for back pain, and that the chest pain was not related to his depression or anxiety.  

As noted above, the earliest documented complaints of chest pain after service are from early 2005, more than two decades after separation, and those treating providers did not opine that his chest pain was related his service-connected psychiatric conditions in any way.  For example, February 2005 private hospitalization records show that the Veteran presented with chest pain.  Although the private provider considered the Veteran's reported history of mental health issues, including depression, as well as the Veteran's report of taking a "nerve medicine," the provider did not suggest that his chest pain was related to his service-connected psychiatric conditions in any way.  Likewise, a May 2014 VA treatment record noted that chest imaging was ordered as part of a "psych workup."  Although the May 2014 imaging revealed marginal cardiomegaly and calcific atherosclerosis, no findings were made suggesting a relationship between these conditions and his service-connected psychiatric conditions.  VA treatment records regarding the Veteran's chest pain suggested that this symptom may be related to a stomach condition related to a pain medication he was prescribed for his non-service connected back condition.  For example, a September 2007 VA treatment record found that the Veteran's pain medication caused chest pain and an upset stomach.  

The Board recognizes the June 2012 physician's statement finding that his "depressive symptoms related to PTSD" have "affected his other comorbidities."  However, the Board does not find it probative.  Although the physician opined regarding the effect of his depression treatment on his diabetes and sexual dysfunction, the physician rendered no opinion regarding the relationship between the Veteran's depression and his chest pain.  Even assuming that the phrase "other comorbidities" implicitly refers to the Veteran's chest pain, the physician did not indicate a comprehensive review of the Veteran's medical history.  (Indeed, the Board has doubts about the physician's knowledge of the Veteran's medical history because the physician refers to the Veteran's "PTSD," but as discussed in Section II below, multiple mental health professionals who clinically evaluated the Veteran found that the Veteran's psychiatric symptoms did not support a PTSD diagnosis.)  Moreover, the physician cited no objective medical evidence in support of the conclusion that the Veteran's psychiatric symptoms have affected his "other comorbidities."  Therefore, the Board gives more weight to the November 2013 VA opinions discussed above than to this private medical statement.

The Board recognizes the Veteran's contention that his chest pain is secondary to his service-connected psychiatric conditions.  See, e.g., September 2009 RO hearing testimony, November 2012 Board hearing testimony.  However, lay people are not competent to provide lay opinions on the etiology of chest pain.  See Kahana and Jandreau, supra.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for chest pain, claimed as secondary to his service-connected psychiatric conditions.

Nor Board does not find such statements credible because the Veteran has made inconsistent statements regarding the claimed source of his chest pain.  During a February 2005 hospitalization for complaints of chest pain, the Veteran did not assert any relationship between his chest pain and his service-connected psychiatric conditions.  However, during a December 2002 Board hearing, he suggested a relationship between a reported "heart attack" and "nerve problems."  Likewise, during a July 2003 psychiatric VA examination, he reported severe chest pain and stated that in late 2002, he had a "heart attack."  A March 2007 VA mental health record also noted that he reported that he had a "heart attack" in 2003.  In contrast, a January 2005 VA treatment record noted subjective complaints of chest pain, and the Veteran acknowledged that he recently had been treated recently at a private facility when he was cleared of cardiac problems and told he has GERD.  At that time he did not attribute his chest pain to his service-connected psychiatric conditions in any way; rather, he stated that he thought his medication might be causing his chest pain.  Similarly, an October 2014 VA treatment record noted his report that he experienced chest pain two times per year and previously had an emergency room visit when they "increased my stomach medicine."  Thus, while at times the Veteran has attributed his chest pain to his service-connected psychiatric condition, at other times he has attributed it to an undocumented "heart attack," or acknowledged that his doctors in fact attributed this symptom to GERD, a side effect of pain medication for an orthopedic condition.  Furthermore, as noted by the November 14, 2013 VA examiner, the Veteran also has made inconsistent statements regarding whether he in fact was experiencing chest pain.  (The Board also reiterates the credibility issues documented in the Veteran's service treatment records discussed above, as well as such issues discussed in detail in Section II below regarding the increased rating claim.)  Therefore, the Board does not find the Veteran's statements regarding the onset, duration, or purported cause of his chest pain credible, and affords more weight to the November 2013 VA medical opinions, which are based on objective medical evidence and corroborated by VA treatment records attributing this symptom to GERD from pain medication for a non-service connected back condition.

In summary, the Board finds that the Veteran's chest pain was not incurred in and is not etiologically related to his active duty service, and was not caused or aggravated by his service-connected psychiatric conditions.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Ratings for Depressive Disorder with Generalized Anxiety

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration include 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (Diagnostic Code 9400-9434) (2016) - all of which were provided to the Veteran in the November 2009 statement of the case, and will not be repeated here.

For the reasons discussed below, entitlement to a disability rating greater than 30 percent for depressive disorder with generalized anxiety prior to May 6, 2013, and greater than 70 percent subsequent to May 6, 2013, is denied.

A. Prior to May 6, 2013

The Veteran is currently in receipt of a 30 percent rating for his service-connected depressive disorder with generalized anxiety for the period prior to May 6, 2013.  He seeks a higher rating.  Specifically, in his May 2006 notice of disagreement, he contended that he was entitled to a 50 percent rating.  

The Veteran was afforded a VA examination in May 2005.  The Veteran reported the following psychiatric symptoms: emotional distress, daily hallucinations (which he described as mumbling and calling his name), crying spells, thoughts of family problems, anger control problems, and fear.  The examiner had the impression that he might be exaggerating his symptoms of emotional distress.  

When recalling his military history, the Veteran stated that he experienced bombs that went off 300 yards away from him, an experience that traumatized him.  He also stated that he was in "fire fights" in the military.  The examiner observed that the Veteran "seemed to be stating an argument for possible traumatic exposure.  He stated that he had bad dreams about the situation every two weeks."  However, the examiner found that the Veteran's report did not amount to any sort of PTSD diagnosis.

On mental status examination, the May 2005 examiner found that the Veteran's long, detailed, and loosely-connected stories seemed "possibly exaggerated."  The examiner also noted that the Veteran's affect was flat and blunted, and that he had poor reasoning.  Moreover, the examiner noted cloudy sensorium.  Otherwise, the examiner did not note any abnormalities regarding thought process, physical and verbal presentation, social skills, intelligence, speech, orientation, and memory.  The examiner found the Veteran "might not be putting forth his maximum effort to the examination and that malingering might be a factor." 

A review of psychological symptoms resulted in the endorsement of virtually all symptoms including anxiety, depression, panic attacks, sleep problems, crying spells, and nightmares concerning "everything."  The Veteran indicated anger control problems as well as auditory and visual hallucinations, paranoia, and suicidal and homicidal ideation.  As to problem behaviors, the May 2005 examiner noted it was difficult to elicit specific problem behaviors because of the Veteran's likely credibility problems.  Likewise, regarding occupational functioning, the examiner found it was difficult to discern the effect of the Veteran's symptoms and behaviors and suspected that any effects were willful.  The examiner reasoned that the Veteran can control himself fairly well.

Psychometric testing produced an exaggerated and invalid response set for the Multiphasic Personality Inventory-2 (MMPI-2).  The examiner found the Veteran seemed to attempt to portray himself as less intelligent than he actually is and concluded that the Veteran's scores were estimated to fall within the average range.

The May 2005 VA examiner found the Veteran had the Axis I diagnoses of generalized anxiety disorder and polysubstance dependence.  Regarding the generalized anxiety disorder diagnosis, the examiner assigned a Global Assessment of Functioning (GAF) score of 55 to 60.  Regarding the polysubstance dependence diagnosis, the examiner assigned a GAF score of 40.  The examiner also noted an Axis II diagnosis of personality disorder, not otherwise specified with "cluster B" personality traits.  Regarding the personality disorder, the examiner assigned a GAF score of 40 to 50.

The May 2005 examiner concluded that it was less likely than not that the Veteran's psychiatric condition had worsened over time.  The examiner suspected significant exaggeration and referenced a VA treatment record by Dr. M.Y., in which that provider found the Veteran had significant motivational problems.   The examiner concluded that malingering was a distinct possibility and that much of the Veteran's difficulties are motivated by Axis II personality disorder factors.

The Veteran was afforded another VA examination in March 2007 (by the same examiner who conducted the 2005 VA examination).  Regarding his current mental health treatment, the Veteran reported that medication does not help him and he admitted he was noncompliant with his medication at present.  When interviewed regarding his symptoms, the Veteran was found to be "extremely vague" and the examiner found it difficult to understand a pattern of his symptoms other than generalized anxiety and his report of some paranoia.  The Veteran reported, "I hear things and see things" and that he "sees flashes and shadows."  Regarding post-military social adjustment, he reported that his anxiety affected sexual relationships and reported a lack of interest in relationships, describing himself as a "loner."  Regarding activities of daily living (ADLs), the Veteran reported avoiding crowds.  However, he also reported that he was able to engage in a normal range and variety of activities without interruption of his typical daily routine.  For example, he stated that he enjoyed fishing at his pond at his home and indicated that he does this type of activity "every chance I get."

On mental status examination, the Veteran was found to be extremely vague and presented as odd, passive, lethargic, and slow to respond.  Rapport was difficult to establish.  He was also found to have "very poor social skills."  The examiner noted his affect was flat and blunted and he reported poor short-term memory.  Otherwise no abnormalities were noted as to his thought processes, intelligence, speech, physical and verbal presentation, orientation, verbal comprehension, concentration, psychomotor functioning, and verbal comprehension.  He stated that he had a heart attack in 2003 and "may have had a stroke." 

A review of symptoms resulted in the endorsement of the following symptoms: anxiety, panic attacks "that sometimes last an entire month," tingling feelings in his hands and feet during periods of stress, depression, insomnia, appetite disturbance, crying spells, anhedonia, nightmares about death, visual phenomena, paranoia, and suicidal and homicidal ideas.  Noted problem behaviors included mood instability and his drug and alcohol consumption.

Regarding occupational functioning, the examiner opined that the Veteran's psychological symptoms "could have" a negative effect on his occupational functioning.  However, the examiner found that "primarily he is not working because of physical problems...."  Regarding social functioning, the examiner noted that the Veteran indicated that he was socially isolated.

On psychometric testing, the examiner found that the Veteran's MMPI-2 results were "extremely exaggerated."  The examiner found that, as with the prior, 2005 VA examination, the Veteran's "overall profile is contaminated by at least a degree of malingering." 

The VA examiner noted the Axis I diagnoses of depressive disorder not otherwise specified and psychotic disorder not otherwise specified, and assigned a GAF score of 55 to 60 as to both of those disorders.  The examiner also noted a third Axis I diagnosis of polysubstance dependency and assigned a GAF score of 50 as to that condition.  Moreover, the examiner noted the Axis II conditions of average intelligence and personality disorder not otherwise specified with "cluster B" traits, including antisocial, narcissistic, and paranoid.  The examiner further noted the Axis IV issues of "problems with primary support group" and "problems with social environment."  The examiner concluded that all three Axis I conditions represent separate issues.

The VA examiner cited the exaggerated MMPI results in support of his skepticism about the Veteran's credibility.  Moreover, the examiner reasoned that the Veteran's symptoms were extremely vague and at times he appeared to have an over-endorsement of symptoms.  Specifically, the examiner noted that at worst the Veteran complains of suicidal and homicidal ideas as well as hallucinations, and has strong antipsychotic medication through the VA hospital.  While the examiner noted that his VA physician is convinced as to his psychotic symptoms, "a precise diagnosis is compromised by the fact that this individual appears to exaggerate if not malinger in his report of symptoms and he has only recently been away from cocaine marijuana and PCP usage [sic]."  Ultimately the examiner concluded that it was as likely as not that the Veteran had a psychotic disorder NOS as well as depressive disorder.  However, the examiner found that the Veteran's condition had not deteriorated significantly since he was last examined by this examiner (in 2005).  He reiterated that a precise diagnosis was contaminated by a strong likelihood of malingering.

The Veteran was afforded another VA examination in April 2010 (by the same examiner who conducted the 2005 and 2007 VA examinations).  The Veteran reported the following current symptoms: insomnia, nightmares twice per month, intrusive thoughts twice per week, startle symptoms, anxiety, auditory and visual hallucinations, anhedonia, depression and crying spells, anger towards family members, and paranoia.  Noted problem behaviors were mood instability and polysubstance dependency.  Regarding post-military occupational adjustment, the Veteran reported that he had not worked since 2000 when he was involved in an explosion while working in the Merchant Marine.  The examiner found regarding occupational functioning that his emotional problems alone would not preclude employment.  The Veteran reported that alcohol and drugs have interfered with his vocational adjustment.  Regarding post-military occupational adjustment, the Veteran reported a long pattern of social maladjustment.  The examiner noted regarding social functioning that he was socially withdrawn and currently lived with his elderly mother.  Regarding ADLs, the Veteran reported that he was able to engage in a normal range and variety of ADLs without interruption of his typical daily routine, and he reported that leisure activities included visiting friends.

On mental status examination, the examiner noted poor communication skills, a low voice, and poorly understood speech.  The examiner also noted that his affect was flat and blunted and that his sensorium was a bit cloudy.  Otherwise no abnormalities were noted as to thought processes, verbal and physical presentation, cooperation, social skills, intelligence, orientation, reasoning, psychomotor functioning, verbal comprehension, concentration, and memory.

The examiner found that the Veteran had the following Axis I diagnoses: depressive disorder NOS, psychotic disorder NOS, and polysubstance dependence (which the Veteran said was in remission).  Axis II diagnoses included average intelligence and personality disorder NOS with antisocial narcissistic and paranoid features.  Axis IV diagnoses included "problems with primary support group" and "problems with social environment."  The Veteran was assigned a GAF score of 60.  The examiner found that all three Axis III diagnoses represented separate issues and that only his depressive disorder is related to his military service.  The examiner concluded that his service-connected depressive disorder amounts to a GAF score of no lower than 60.  The examiner also found that the Veteran's condition was no worse than noted by that examiner in 2007.  

The Veteran underwent extensive VA mental health treatment during the relevant appeal period.  These VA treatment records generally mirror the VA examination reports in terms of both the Veteran's reported symptoms and impairments, as well as providers' objective findings regarding the nature and extent of such symptoms and impairments.  Specifically, the VA treatment records noted that the Veteran reported the following symptoms: auditory and visual hallucinations, feelings of paranoia, feelings of depressed mood, feelings of anxiety, and sleeping impairments (including bad dreams).  In a February 2005 VA treatment record, he reported hearing voices "daily."  While the Veteran generally denied suicidal and homicidal ideation, he endorsed suicidal ideation at times.  He also reported social problems to many providers.  Some VA mental health providers diagnosed psychoses or prescribed anti-psychotic medication (among other psychiatric medications) during this period.  However, at other times the Veteran was found by providers not to be psychotic.  (See, e.g., October 2008 VA treatment record.)  Regarding social and occupational impairment, the Veteran told a February 2005 VA provider that he was unable to get employment because he was unable to deal with others.  A September 2007 VA treatment record diagnosed the Veteran with mixed personality disorder with paranoid and dependent traits.  In addition, some VA treatment providers observed the Veteran's noncompliance with his psychiatric medication regimen.  See, e.g., May 2010, August 2011 psychiatry notes.

Like the VA examination reports discussed above, VA providers also observed or suggested credibility issues.  A May 2005 VA treatment record observed that the Veteran did not produce valid profiles on tests administered that day; the provider noted that on both tests the Veteran indicated a much higher frequency of problems than veterans in acute inpatient facilities.  The provider also noted that he only had produced one valid psychological testing profile in 2001.  He also noted that the Veteran was back to abusing illicit drugs.  Multiple VA treatment records from this period noted that the Veteran repeatedly had asked to be evaluated for PTSD despite providers' consistent findings that his condition did not warrant a diagnosis of PTSD.  In one such August 2007 VA treatment record, the Veteran reported that he believed he had PTSD from a situation that occurred while he was a merchant marine.  A March 2007 VA primary care outpatient note noted that the Veteran appeared to "try to have more things or worse things wrong with him than he really does."  A March 2007 psychiatry consult note indicated that the Veteran was turned down for a referral regarding PTSD since he is not a combat veteran; the Veteran stated that he had been in combat zones in "Lebanon/Germany" but he could not identify a combat-related medal or ribbon.  An April 2005 VA psychiatric note indicated that the Veteran reported vague nightmares about seeing bombs go off while on maneuvers in Turkey while he was in the Army.  The provider observed that the Veteran did not have combat experience.  A June 2008 VA psychiatric treatment record noted the Veteran had asked the provider repeatedly over several years to evaluate him for PTSD even though the provider continued to find that he did not have PTSD.  

The Social Security Administration deemed the Veteran disabled since April 2000 due to the primary diagnoses of non-service connected migraines and back conditions.  The July 2002 favorable SSA decision also accounted for his occupational impairments due to his depressive disorder and psychosis disorder.  The SSA administrative law judge found the Veteran's assertions regarding his ability to work credible.  However, a November 2007 SSA case analysis by Dr. L.U. finding no medical improvement cited multiple references in the Veteran's medical record to malingering and exaggeration of symptoms, and made the following findings: 

...[E]ven if he is malingering some of his symptoms (e.g., PTSD), it appears the primary problem is a severe personality disorder (paranoid antisocial) that is not going to change, no matter what, at his age.  He may also be abusing substances but I don't think this is material.  With his personality problems he is not going to be able to work with anyone, take instructions, etc.

After a full review of the record, the Board finds that the claim must be denied for the period prior to May 6, 2013.  To the extent that the Veteran has reported symptomatology and impairments that seems to correspond with higher ratings, the Board simply does not find the Veteran's lay reports credible.  Mental health professionals' findings that were based upon his reported symptoms and functional impairments are also distorted by these profound credibility issues.  Moreover, to the extent that the Veteran has reported symptomatology and impairments that seem to correspond with higher ratings, various medical professionals often have attributed such symptoms to a non-service-connected personality disorder.  These issues are further compounded by his documented issues with inconsistent medication compliance.

As discussed in detail above, multiple medical professionals competently and persuasively have cast profound doubt on the Veteran's credibility.  In this regard, the Board affords great weight to the May 2005, March 2007, and April 2010 VA examination reports (each by the same VA psychologist).  Indeed, the VA psychologist considered an objective evaluation of the Veteran (including psychometric testing), the Veteran's social, occupational, and mental health history, and reported functional impairments before competently and persuasively concluding that his disabilities had not worsened over time in each of these examination reports.  The psychologist acknowledged reported symptoms such as psychoses for which the Veteran had a prescription from his VA treating providers.  However, ultimately the psychologist competently and persuasively did not find the Veteran's lay reports of his own symptomatology and functional impairments to be credible and concluded that the precise diagnoses and symptom profiles were distorted by these credibility issues, based on objective psychometric testing results that were invalid and confirmed malingering.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Although ultimately the Board is the arbiter of credibility, the VA psychological examiner competently and persuasively observed malingering issues and exaggerated symptomatology as shown by objective psychometric testing.

The Board also finds the aforementioned VA examination reports to be of great probative value because the examiner's findings regarding the Veteran's malingering and exaggerated symptomatology were corroborated by contemporaneous VA treatment records.  Such treatment records likewise cast serious doubt on the Veteran's credibility based upon psychometric testing as well as objectively verifiable discrepancies in the Veteran's reported military history.  For example, multiple VA providers suggested that the Veteran appeared to be misrepresenting combat experience when attempting to suggest he had PTSD symptoms, despite various providers' findings (which were communicated to him) that he did not in fact meet the diagnostic criteria for PTSD.  Both mental health and non-mental health treating providers independently observed  and documented such exaggerated symptomatology.  

The Board acknowledges that the SSA administrative law judge found the Veteran credible.  However, the Board is not bound by the credibility determinations of SSA.  The Board gives that finding no weight in light of the well-documented credibility issues documented in the evidence of record.

In addition, the VA examiner's 2007 and 2010 diagnoses of a personality disorder, and attribution of much of the Veteran's impairments to this non-service connected disorder, were corroborated by other VA treatment records supporting these findings, as well as the 2007 SSA examiner's report.  Indeed, the SSA examiner competently and persuasively found that most of the Veteran's occupational impairments stemmed from his non-service connected personality disorder.  Some VA treatment records from the relevant appeal period also noted the diagnosis of a personality disorder, and were consistent with the Veteran's history of a personality disorder diagnosis in earlier VA treatment records from before the appeal period.  (For example, an October 2001 VA psychology note stated the Veteran could be expected to make only gradual gains from mental health treatment due to his personality disorder.)  

The Board acknowledges that the record contains some references to symptoms listed in the criteria for a 50 percent rating, including: flattened affect; panic attacks; difficulty in establishing and maintaining social relationships; impaired judgment; impaired memory; and motivation and mood disturbances.  However, the Board finds that a 50 percent rating is unwarranted.  The VA examiner competently and persuasively found in May 2005, March 2007, and April 2010 that the Veteran's psychiatric symptomatology had not worsened over time based upon objective clinical evaluations of the Veteran and his medical history.  To the extent that the Veteran has reported worsened symptoms and functional impairments, and that mental health treating providers have relied upon such reports in making findings regarding the nature and extent of his psychiatric disabilities, the Board gives the VA examination reports more weight, as the Veteran's statements simply are not credible.  Indeed, as noted by the VA psychological examiner, precise diagnoses and symptomatology findings were contaminated by malingering and over-endorsement of symptoms.  As discussed in detail above, the Board agrees with the VA examiner's, VA treating providers', and 2007 SSA examiner's findings regarding the Veteran's tendency to exaggerate his psychiatric symptomatology and malinger, as objectively confirmed by various sets of invalid psychometric test results from this period.  The Board also finds that the Veteran's few reports of panic attacks to be isolated outliers and part of a broader pattern of exaggerating, over-endorsing, and inconsistently reporting his symptoms.  To the extent that he has reported difficulty in establishing and maintaining effective social relationships, the Board also does not find that credible.  Indeed, he inconsistently reported this claimed symptom, as he also reported positive relationships with family members and lived with his mother. See, e.g., December 2009 VA treatment record (noting he had a good Thanksgiving with family members); May 2010 VA treatment record (noting he was happy about attending an upcoming family reunion).  The Veteran also reported during the April 2010 VA examination that he was able to able to engage in a normal range and variety of ADLs without interruption of his typical daily routine, and he reported that leisure activities included visiting friends.

Furthermore, no competent medical professional has found during this period that the Veteran's psychiatric symptoms attributable to his service-connected depressive disorder with anxiety not specified have resulted in occupational and social impairment with reduced reliability and productivity.  Rather, in 2005, the VA examiner competently and persuasively found regarding occupational functioning that it was difficult to discern the effect of the Veteran's symptoms and behaviors and suspected that any effects were willful.  The VA examiner also found that the Veteran's psychiatric difficulties were motivated by his non-service connected personality disorder.  This finding was corroborated by contemporaneous VA treatment records and the 2007 SSA evaluation discussed above.  Moreover, some symptoms contemplated by the 50 percent rating were not reported or objectively found in this period, including circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, or impaired abstract thinking.

In summary, a higher, 50 percent rating is unwarranted prior to May 6, 2013.

The Board also acknowledges that the record contains some references to suicidal ideation, panic attacks, depression, and the Veteran's suggestion that he is unable to establish and maintain effective relationships, which are among the symptoms and impairments contemplated by the 70 percent rating.  However, the Board finds that a 70 percent rating is unwarranted.  

For the reasons discussed in detail above, the Board finds that the Veteran's inconsistent reports regarding the nature and extent of his symptoms and impairments show not a worsening of his condition, but rather credibility issues and acknowledged medication compliance issues.  Furthermore, as discussed above, the Board finds the VA examiner competently and persuasively found in May 2005, March 2007, and April 2010 that the Veteran's psychiatric symptomatology had not worsened over time and that he exaggerated his symptoms, as confirmed by psychometric testing that suggested malingering.  

While a February 2010 VA psychiatric treatment note indicates the Veteran reported a suicide attempt ten to fifteen years prior, the provider found him not to be an imminent suicide risk, citing the facts that he lived with his mother, and that he was adamant about not being suicidal at that time and wanting to live.  Furthermore, in the isolated instances when he did report suicidal ideation, he generally reported that he had no plans or intent, and this symptom was characterized as "fleeting" or "passive."  See, e.g., June 2008, October 2008 VA treatment records.  Furthermore, despite medical findings of deficiencies in judgment and mood during this period, as well as reported social problems, the VA examiner competently and persuasively found that many of his difficulties were in fact attributable to his non-service connected personality disorder and substance abuse issues.  Although the Veteran reported isolated instances of panic attacks as well as depressed mood, he was not objectively found to experience "near continuous panic or depression affecting the ability to function independently" as contemplated by the 70 percent rating.  

Nor did any mental health professionals find that these reported symptoms resulted in occupational and social impairment with deficiencies in most areas, as contemplated by the 70 percent rating.  Indeed, he still engaged in leisure activities such as fishing and maintained positive social relationships with family members.  In addition, several symptoms contemplated by the 70 percent rating were not reported or objectively found in this period, including obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  

The Board recognizes that the VA examiner assigned GAF scores as low as 40 or 50 (including during the May 2005 VA examination), which suggest serious symptoms or any serious impairment in social or occupational functioning.  However, the VA examiner stressed that such GAF scores were attributable to conditions found to be separate from the Veteran's service-connected psychiatric conditions, including polysubstance dependence and a personality disorder.  

In summary, a higher, 70 percent rating is unwarranted prior to May 6, 2013.

The Board recognizes that the record contains some references to persistent auditory and visual hallucinations, paranoia, and suicidal and homicidal ideation, which are among the symptoms contemplated by a 100 percent rating.  Moreover, the Board recognizes the 2007 VA examiner's finding that it was as likely as not that the Veteran had a psychotic disorder NOS.  However, the Board finds that a 100 percent rating is unwarranted.  

Despite the 2007 VA examiner's and other VA providers' diagnosis of psychotic disorder NOS, the VA examiner stressed that a precise diagnosis was contaminated by a strong likelihood of malingering.  Although the examiner observed in 2007 that the Veteran's VA psychiatric prescriptions indicated that the Veteran had convinced his VA treating providers that he was psychotic, the examiner qualified his own psychosis diagnosis with the finding, "a precise diagnosis is compromised by the fact that this individual appears to exaggerate if not malinger in his report of symptoms and he has only recently been away from cocaine, marijuana, and PCP usage."  The VA examiner also stressed in both the 2007 and 2010 examination reports that the Veteran's Axis I psychiatric disabilities (which included both his service-connected depressive disorder NOS and his non-service connected psychotic disorder) were separate issues; indeed, in the 2010 VA examination report, the examiner competently and persuasively found that only the depressive disorder was related to service.  For the reasons discussed in detail above, the Board finds that the Veteran's inconsistent reports of psychotic symptoms during the relevant appeal period were not due to the worsening of his condition, but rather to his lack of credibility, tendency to exaggerate his symptoms, and medication compliance issues.  In addition, to the extent that the Veteran has reported paranoia, this symptom has been attributed to a non-service connected personality disorder, as opposed to delusions contemplated by the 100 percent rating.  See, e.g., April 2010 VA examination report (diagnosing paranoid personality disorder with antisocial, narcissistic, and paranoid features); see also August 2007 VA treatment record (attributing Veteran's paranoia to paranoid personality traits).  Indeed, the Veteran's paranoia was not found to include delusions, as various VA treatment records found that upon mental status examination no delusions were present.  See, e.g., May 2011, August 2011 VA treatment records.  Furthermore, the very isolated references to passive or fleeting suicidal ideation and homicidal ideation during this period did not show that the Veteran was in persistent danger of hurting himself or others as contemplated by a 100 percent rating because during such instances he did not report a plan.  Moreover, he generally denied suicidal and homicidal ideation.  Finally, the Veteran was actively engaged in family relationships and activities such as fishing, which simply does not show the level of total social impairment contemplated by a 100 percent rating. 

In addition, several symptoms contemplated by the 100 percent rating were not reported or objectively found in this period, including gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for the names of close relatives or his own name.  No provider found that the Veteran had "total occupational and social impairment" due to symptoms such as hallucinations, suicidal ideation, or paranoia.

In summary, a higher, 100 percent rating is unwarranted prior to May 6, 2013.

The Board acknowledges the Veteran's lay statements of record asserting that his psychiatric condition has worsened and warrants a higher rating of at least 50 percent, including but not limited to his May 2006 notice of disagreement and November 2012 hearing testimony.  The Board assigns the Veteran's statements regarding the nature, extent, and clinical significance of his psychiatric symptoms no probative value due to the profound credibility issues in this case detailed above.  Furthermore, while the Veteran is competent to report his psychiatric symptoms, he is not competent to discuss their clinical significance, such as their effect on his social and occupational impairment, under relevant rating criteria.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran contends that his psychiatric condition warrants at least a 50 percent rating, it is ultimately VA adjudicators' role to apply relevant regulations and assign disability ratings.  In summary, Board finds the objective medical evidence discussed above - especially the VA psychological examination reports and contemporaneous VA treatment records - more probative and persuasive than the Veteran's lay statements in establishing his specific level of symptomatology and impairment.  

In conclusion, the weight of the most probative and persuasive evidence is against the claim of entitlement to a rating in excess of 30 percent prior to May 6, 2013 for depressive disorder with generalized anxiety.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim for an evaluation in excess of 30 percent for service-connected depressive disorder is denied for the period prior to prior to May 6, 2013.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B. Subsequent to May 6, 2013

The Veteran is currently in receipt of a 70 percent rating for his service-connected depressive disorder with generalized anxiety for the period from May 6, 2013.  He seeks a higher rating.  (The Veteran is also in receipt of a temporary total rating from May 20, 2014 to June 30, 2014 for hospital treatment of his service-connected psychiatric disability.)

The Veteran was afforded a VA examination in September 2013.  The VA examiner noted the following Axis I psychiatric diagnoses: major depressive disorder, recurrent, moderate and anxiety disorder, NOS.  The examiner found it was not possible to differentiate between which symptoms were attributable to each diagnosis because anxiety and depression sharing a variety of symptoms and are very similar in presentation.  The examiner characterized the Veteran's impairment as "occupational and social impairment with reduced reliability and productivity" and found it was not possible to differentiate what portion of the indicated occupational and social impairment were caused by each mental disorder because both disorders share a variety of symptoms and often overlap.  

Regarding social history, the Veteran reported that he lived by himself in his mother's home and his mother died in March 2013; he reported some grief issues involving her loss.  Regarding occupational history, the Veteran reported he was deployed abroad but never in a combat zone; however, he reported that he had witnessed some "conflicts" on the Turkish border.  He reported that he had been on Social Security Disability since 2000 due to a work-related chemical exposure.  

Regarding his mental health history, the Veteran reported that during service he was exposed to "friendly fire" and that rounds landed 200 to 300 feet from him.  He also reported that he had been hospitalized as a psychiatric inpatient at a private facility in May 2013 for depression, anxiety, and "fleeting" suicidal ideations.  After his hospital discharge he continued outpatient mental health treatment.  Although the Veteran denied any substance abuse for more than five years, the examiner noted a documented May 2013 call to a VA crisis hotline when he reported a drug problem.

He reported that his main symptoms were sad mood, worrying about daily events, memory issues, seeing shadows and hearing mumbling voices "at times."  Other noted symptoms included suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and persistent danger of hurting self or others.  However, the examiner noted that the Veteran denied any suicidal ideations, plans, or intent at that time.  The examiner also observed that although the Veteran scored in the severely depressed range on the Beck Depression Inventory-II, a depression screener, his medical chart review indicated a history of moderate, recurring depression; the examiner also noted this had been diagnosed recently during a September 2013 psychiatry visit.

The Veteran was voluntarily hospitalized at a private psychiatric facility for about ten days in May 2013 with the admitting diagnosis of major depression and a GAF score of 33 upon admission.  He reported symptoms of recent nightmares, frequent suicidal ideations (including thoughts to overdose), alcohol and drug use, sleep impairment, and hearing voices.  On mental status examination he was found to be moderately depressed and to have auditory hallucinations and possible suicidal ideations.  He denied homicidal ideations.  Other findings regarding cooperativeness, psychomotor activity, speech, thought processes, thought content were normal.  Upon discharge he stated he was doing better and denied suicidal or homicidal ideations or auditory or visual hallucinations.  He was compliant with medications and was discharged with directions to follow-up in outpatient treatment.  His discharge diagnosis was major depression and he was assigned a GAF score of 69.

The Veteran was voluntarily psychiatrically hospitalized at a VA hospital for about a month starting in late May 2014.  Upon admission he complained of substance abuse issues, hearing voices, suicidal ideation without a plan, and homicidal ideation.  With the exception of the time of admission, he overwhelmingly provided negative responses to inquiries regarding suicidal or homicidal ideation as well as hallucinations throughout his hospitalization; however, he still was prescribed anti-psychotic medications during this period.  Despite one noted verbal altercation with another veteran, generally he was observed to actively and positively engage in multiple sessions of group therapy, with staff, and with visitors, and he participated in social activities such as bingo and church.  Various mental status examinations during his hospitalization generally noted few if any abnormal findings.  

A discharge summary noted at no time during the course of this hospitalization did he engage in any behavior which presented a danger to himself or others or threaten to do so.  Discharge was found to be appropriate because he denied current suicidal and homicidal ideations, hallucinations, and paranoia, and during his hospitalization he did not display any behavior that would be considered dangerous to himself or others.  He was considered low risk for suicide based on his presentation at that time and appropriate for discharge.  Upon discharge, his Axis I diagnoses included drug and alcohol-induced mood disorder and major depression.  His GAF score was found to be 70 and it was noted that he was homeless.  

Outpatient VA treatment records from this period, including those from after his VA psychiatric hospitalization, consistently indicated that the Veteran generally denied suicidal or homicidal ideation, generally noted normal findings upon mental status examination, and deemed the Veteran low risk.  However, some VA outpatient records from this period noted reports of hearing voices as well as substance abuse issues and treatment.  He also complained a few times of discomfort in crowds, startling easily, and hypervigilance, such as in October 2014 and February 2015 VA treatment records; however, the October 2014 VA treatment record also noted that he recently had a positive vacation with his brother and was able to go out during his vacation without any problems being around people.  That VA provider assigned a GAF score of 70.  A July 2014 VA treatment record noted the Veteran was discharged from a residential substance abuse program due to a positive urine test, but he denied doing drugs.  He also reported at that time that he did not have his mental health medications. 

A June 2014 VA treatment note indicates that another VA facility had prescribed him antipsychotic medication but that he stopped taking it.  At that time he was homeless and living at a substance abuse program facility.  A July 2014 VA treatment note found that Veteran had no formal thought disorder, no delusions or hallucinations, and no suicidal ideation or homicidal ideation.  That provider found that he reported unintelligible auditory hallucinations, and that his paranoia was difficult to distinguish from his reasonable fear of drug deals and other risky activity while using drugs.  The provider found that he was "not a great historian." 

The Veteran was afforded a VA medical opinion in September 2014 regarding his TDIU claim based upon his service-connected psychiatric disability.  The VA psychological examiner found it was at least as likely as not that the Veteran would not be able to complete a work week without interruption from psychologically based symptoms.  He also found it was at least as likely as not that the Veteran would not be able to complete a work week without disturbing co-workers with psychologically based symptoms and disruptive behaviors.  This opinion was found to apply to both physical and sedentary employment.

After a full review of the record, the Board finds that the claim must be denied for the period from May 6, 2013.  To the extent that the Veteran has reported symptomatology and impairments that are referenced in the criteria for a 100 percent rating, the Board simply does not find the Veteran's lay reports credible (as discussed above in Section II(A)).  In addition, mental health findings that have been based upon his reported symptoms and functional impairments are distorted by these profound credibility issues.

In finding the Veteran not credible, the Board finds the September 2013 VA examiner's report to be of great probative value.  The examiner noted a diagnosis of major depressive disorder, recurrent, moderate and assigned a GAF score of 65.  The examiner accurately indicated that this moderate diagnosis was consistent with her review of his recent medical chart.  The examiner noted a discrepancy between that diagnosis and his psychometric test results showing that he scored in the severely depressed range.  The examiner also noted a discrepancy between the Veteran's denial of recent substance abuse issues and a contemporaneous VA crisis hotline record showing that he reported otherwise.  These discrepancies are consistent with the Veteran's documented, longstanding history of exaggerating his impairments and symptomatology during psychometric testing, as discussed in detail above in Section II(A).  She accurately discussed the Veteran's pertinent medical history, an evaluation of the Veteran, and clinical testing in noting this discrepancy.  See Nieves-Rodriguez, supra.

The Veteran's two hospitalizations during this period certainly show worsening of his psychiatric condition; however, he was discharged from his private hospitalization with a fair prognosis with compliance and a GAF score of 69, showing some mild symptoms or some difficulty in social, occupational, or school functioning, but that he generally functioned pretty well with some meaningful interpersonal relationships.  The medical evidence suggests that at least some of his symptomatology and impairments in this period were due to documented medication noncompliance issues.  Moreover, when he was discharged from both his private hospitalization and his VA hospitalization, he denied suicidal or homicidal ideations as well as auditory or visual hallucinations.  During his VA psychiatric hospitalization, aside from the time of admission, he overwhelmingly provided negative responses to inquiries regarding suicidal or homicidal ideation as well as hallucinations throughout his hospitalization.  Moreover, discharge from his VA hospitalization was found to be appropriate because he denied current suicidal and homicidal ideations, hallucinations, and paranoia, and during his hospitalization he did not display any behavior that would be considered dangerous to himself or others.  In addition, he actively engaged socially with others during his inpatient VA psychiatric treatment.  Outpatient VA treatment records from this period, including those from after his VA psychiatric hospitalization, consistently indicated that the Veteran generally denied suicidal or homicidal ideation.  In summary, this medical evidence suggests improved symptoms and impairments when the Veteran complied with medication and treatment.  

The Board recognizes that the record contains some references to auditory and visual hallucinations, and the September 2013 VA examination report's reference to the symptom, "persistent danger of hurting self or others," as well as paranoia, which are among the symptoms contemplated by the 100 percent rating.  However, the Board finds that a 100 percent rating is unwarranted.  As discussed in detail above, when viewing the totality of the record, the Veteran's statements of record regarding the nature and extent of his psychiatric symptoms and impairments simply are not credible.  Indeed, the findings of the September 2013 VA examiner discussed above continue this pattern, as the examiner noted one of multiple examples of psychometric testing that suggested an exaggerated endorsement of severe psychiatric symptoms, which were not supported by contemporaneous VA treatment records showing moderate symptoms.  
	
In addition, the Board acknowledges that the Veteran was treated for psychotic symptoms and reported hallucinations during his two psychiatric hospitalizations, to the 2013 VA examiner, and to some VA outpatient mental health providers.  However, psychiatric hospitalization records show that these psychotic symptoms generally were controlled when he complied with his prescriptions and other mental health treatment, and he overwhelmingly denied hallucinations during his hospital course (except very soon after admission) and upon discharge.  Furthermore, the 2013 VA examiner noted that the Veteran reported auditory and visual hallucinations (seeing shadows and hearing mumbling voices) only "at times." VA outpatient treatment records from this period also note that the Veteran denied hallucinations at times and had medication compliance issues.  Therefore, his reported hallucinations were not "persistent" as contemplated by the 100 percent rating, and generally were controlled when he complied with medication and other mental health treatment.

The Board also notes Veteran's endorsement of symptoms of severe depression and "persistent danger of hurting himself or others," as noted by the 2013 VA examination report.  However, the discharge summaries for both his private and VA psychiatric hospitalization during this period, as well as VA outpatient treatment records from this period, do not support the finding that the Veteran was in persistent danger of hurting himself or others as contemplated by the 100 percent rating.  Despite isolated endorsements of suicidal and homicidal ideation upon admission for his VA hospitalization, these symptoms were quickly and consistently controlled during his hospital course when treated, and at discharge he was found not to be a danger to himself or others.  Even during the instances when he did endorse suicidal ideation during this period, he generally did not have a plan and the 2013 VA examiner noted that these ideations were "fleeting."  To the extent that the Veteran did suffer from mood disturbances during this period, some providers attributed this to alcohol and drug dependency issues as opposed to his service-connected psychiatric conditions.  See, e.g., June 2014 VAMC discharge instructions.  Furthermore, other VA treatment records from this period note that the Veteran denied both suicidal and homicidal ideation and had problems with medication compliance.  

To the extent that the Veteran reported paranoia during this period, as competently and persuasively noted by a July 2014 VA provider, his paranoia was difficult to distinguish from his reasonable fear of drug deals and other risky activity while using drugs.  As noted above, this provider found that he was "not a great historian."  This finding is consistent with a larger pattern of documented credibility issue.  Furthermore, various VA providers did not attribute his paranoia to "persistent delusions" as contemplated by the 100 percent rating.  Indeed, various VA treatment records found no delusions upon mental status examination.  

Moreover, no provider found that his reported symptoms, including suicidal ideation, hallucinations, and paranoia, resulted in "total occupational and social impairment" during this period as contemplated by the 100 percent rating.  Indeed, during his VA psychiatric hospitalization it was noted multiple times that he actively and positive engaged in group therapy and participated in social activities such as bingo and church.  Furthermore, an October 2014 VA treatment record noted that he recently had a vacation with his brother and was able to go out during his vacation without any problems being around people, despite self-reported discomfort in crowds, startling easily, and hypervigilance.  Moreover, although upon admission to his VA hospitalization, his GAF score was 33 (reflecting some impairment in reality testing or communication or major impairment in several areas), upon discharge it was 69 (suggesting mild symptoms or some difficulty in functioning, but that the person generally functions pretty well with some meaningful interpersonal relationships).  In summary, this medical evidence suggests improved, managed symptoms when the Veteran underwent and complied with medication and treatment.  

In addition, several symptoms contemplated by the 100 percent rating were not reported or objectively found in this period, including gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for the names of close relatives or his own name.

The Board acknowledges the September 2014 VA medical opinion finding that it was at least as likely as not that the Veteran would not be able to complete a work week without interruption from psychological symptoms and that it was at least as likely as not that the Veteran would not be able to complete a work week without disturbing co-workers with psychological symptoms and disruptive behaviors.  This opinion regarding individual unemployability is relevant to the question of whether the Veteran is entitled to an increased rating for his service-connected psychiatric disability under the General Rating Formula for Mental Disorders.  However, it is not dispositive because the criteria for a schedular psychiatric disability rating under the General Rating Formula for Mental Disorders are not identical to the criteria for entitlement to TDIU.  Indeed, for the reasons discussed above, the level of symptoms and impairments objectively shown here, and the credibility and medication compliance issues discussed above, do not support the award of a 100 percent rating for the Veteran's service-connected psychiatric disabilities under the General Rating Formula for Mental Disorders.

The Board also acknowledges the Veteran's contention that his psychiatric condition warrants a higher rating.  The Board assigns the Veteran's statements regarding the nature, extent, and clinical significance of his psychiatric symptoms no probative value due to the profound credibility issues in this case detailed above.  Furthermore, while the Veteran is competent to report his psychiatric symptoms, he is not competent to discuss their clinical significance, such as their effect on his social and occupational impairment, under relevant rating criteria.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran contends that his psychiatric condition warrants a higher rating, it is ultimately VA adjudicators' role to apply relevant regulations and assign disability ratings.  In summary, Board finds the objective medical evidence discussed above (including medical professionals' findings regarding credibility issues) more probative and persuasive than the Veteran's lay statements in establishing his specific level of symptomatology and impairment.  

The Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation (SMC) in addition to a total disability rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (2016).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  

In this case, as discussed in the Introduction above, in an October 2014 rating decision, the RO granted TDIU effective May 6, 2013.  (In a November 2016 rating decision, the RO discontinued TDIU effective December 1, 2016 due to the Veteran's failure to complete and return a VA Form 21-4140, Employment Questionnaire.  However, in January 2017, the Veteran submitted a completed form.  Accordingly, in a February 2017 rating decision, the RO continued TDIU effective December 1, 2016.)  As TDIU was granted exclusively based on the Veteran's service-connected psychiatric symptoms, it satisfies the requirement of a single 100 percent rating for SMC purposes under 38 U.S.C.A. § 1114(s).  See Bradley, supra.  However, the Veteran does not have additional service-connected disabilities independently ratable at 60 percent that are separate and distinct from his service-connected psychiatric conditions and involving different anatomical segments or bodily systems.  Thus, the Board will not infer an issue of SMC at this time.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

In summary, the weight of the most probative and persuasive evidence is against the claim of entitlement to a rating in excess of 70 percent for the period subsequent to May 6, 2013 for depressive disorder with generalized anxiety.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim for an evaluation in excess of 70 percent for service-connected depressive disorder is denied for the period subsequent to May 6, 2013.


III. Duties to Notify and Assist

The Veteran contends that the VA psychological examiner who administered the May 2005, March 2007, and April 2010 VA examinations was biased against him.  Specifically, during the November 2012 hearing, he stated that he felt the examiner had an "attitude" and did not listen or care.  The Board rejects those contentions for the following reasons.

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The May 2005, March 2007, and April 2010 VA examination reports included specific, objective clinical findings, and there was no indication that such findings were inaccurate or biased in any way.  Moreover, the VA examiner's objective findings, including findings regarding the Veteran's credibility discussed above, were corroborated by contemporaneous VA treatment records and other medical evidence, as discussed in detail above.  The VA examiner also thoroughly and accurately noted discrepancies between the Veteran's subjectively reported symptoms and impairments as revealed by objective psychometric testing.  The examiner was one of multiple medical professionals to observe such credibility issues.  Therefore, to the extent that the Veteran contends that these VA examination reports included erroneous, incomplete, or biased findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.

To the extent that the Veteran otherwise generally suggests that the May 2005, March 2007, and April 2010 VA examination reports were inadequate, the Board rejects that contention.  The Board finds that these reports adequately addressed the nature and severity of the Veteran's service-connected psychiatric disability.  The examiner considered the Veteran's pertinent history and functional impairments, and conducted thorough clinical evaluations of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.





[Continued on Next Page]
ORDER

Service connection for chest pain, claimed as secondary to depressive disorder, is denied.

Entitlement to a disability rating greater than 30 percent for depressive disorder with generalized anxiety prior to May 6, 2013, and greater than 70 percent subsequent to May 6, 2013 is denied.


REMAND

The Board sincerely regrets this further delay, but there was not substantial compliance with the July 2016 remand of the claim for service connection for diabetes mellitus, claimed as secondary to depressive disorder with generalized anxiety.  The Board finds that the duty to assist in the development of that claim has not been satisfied.  Therefore, a remand is again necessary.

The Veteran primarily contends that his diabetes mellitus is secondary to his service-connected depressive disorder with generalized anxiety.  As discussed in the Board's July 2016 remand, the Veteran submitted a June 2012 private doctor's statement to the effect that his depression has affected his "other comorbidities."  The Veteran claims that his depression affects his diet which affects the control of his diabetes.  He additionally testified that depression causes him to overeat and not exercise.

The Board's July 2016 remand also noted that, with regard to the Veteran's diabetes, a VA physician (one of the November 2013 VA examiners) cited several medical journal articles which tended to support the Veteran s theory that depression led to or exacerbated his diabetes.  The physician also noted that psychotropic drugs that treat depression can also increase appetite with resultant weight gain.  However, the physician's review of the Veteran's medical records showed that his weight has fluctuated widely with a tendency to "yo yo up and down, obscuring a clear relationship between his medications and his weight and his development of diabetes mellitus type II on an obesity basis."  The physician thus concluded that the Veteran would benefit from a diabetes mellitus examination and an attempt to more clearly delineate the temporal relationship between the medications used to treat his mental disorders and his weight.  

A second VA physician reviewed the Veteran's claims file in November 2013.  This physician did not focus at all on the medications the Veteran was taking for depression; rather, this physician simply opined that because the Veteran's diabetes developed approximately twenty years after his depression, they were likely to be unrelated.  Thus, the Board found in the July 2016 remand that the first physician's suggestion of a more clear delineation of the temporal relationship of the Veteran s depression medications and his weight had not been accomplished yet.  The Board therefore found that another remand to obtain a complete medical opinion on this complex medical question was warranted.  Accordingly, the Board's July 2016 remand requested the following development (emphasis added): 

The Veteran's claims file should again be forwarded to a VA physician with expertise in endocrinology for a longitudinal review of his medical records to delineate the temporal relationship between the medications used to treat his mental disorders and his weight.  After such a review, the physician is requested to form an opinion as to whether it is more, less, or equally likely that the Veteran's diabetes mellitus was proximately caused by or aggravated by his depressive disorder.

A Compensation and Pension Exam Inquiry indicated that the RO requested a VA endocrinology examination of the Veteran's diabetes mellitus and then cancelled it a few weeks later because the Veteran "failed to RSVP."  The RO failed to request or provide a longitudinal medical records review and medical opinion for the diabetes mellitus claim as instructed by the July 2016 remand.  Such a review and opinion would not necessarily have required an examination of the Veteran; therefore, even if he did "fail to RSVP" for the requested examination, which was not required by the 2016 remand, that was not a sufficient reason to fail to schedule and provide the longitudinal review and medical opinion as instructed.  Accordingly, the Board finds that the RO did not substantially comply with the Board's July 2016 remand of the diabetes mellitus claim.  Stegall, supra.  

Finally, any outstanding VA treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's outstanding medical records from the Alexandria, Louisiana VAMC (and any associated outpatient clinics) since December 2015, and the New Orleans, Louisiana VAMC (and any associated outpatient clinics) since July 2016. 

2. Then, the Veteran's claims file should be forwarded to a VA physician with expertise in endocrinology for a longitudinal review of his medical records to delineate the temporal relationship between the medications used to treat his mental disorders and his weight.  After such a review, the physician is requested to form an opinion as to whether it is more, less, or equally likely that the Veteran's diabetes mellitus was proximately caused by or aggravated by his depressive disorder.  An examination of the Veteran is not required unless the VA examiner finds it necessary.

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


